Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      Response to Arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are not persuasive.  Applicant argues that cited references failed to disclose a plurality of user selectable indicia, each corresponding to a characteristic associated with at least one available content item, one characteristic being an access operation assigned to the content item; filtering the content items output to the display area in accordance with the selection by the user of one or more of the indicia by the user corresponding to access operations, thereby to display only those content items which match the selected characteristic; the access operation being related to a manner by which a user is able to view and/or listen to the content item, wherein assignable access operations include: streaming a content item that has been previously broadcast on a scheduled basis, downloading a content item that has been previously broadcast on a scheduled basis, and streaming a content item that is currently being broadcast on a scheduled basis.

However, Kunkel et al disclose a system  for allowing  users  to have the options to filter contents as disclosed in para.0006; 0034;0294-0295; 0125; 0137-0139;0141.

And Needham et al show in fig.1 and fig.2  a system for presenting multiple options to users to select different types or categories of programs; and the system is able to provide to the users via a user interface multiple indicators having different colors and each color can represent the that the users can access past, current and future programs as disclosed in para.0018-0023; 0025-0026; 0016-0017; 0012; 0029.

And Mikkelson et al disclose a system allowing a remote server to stream contents that were broadcast previously to the users as disclosed in para.0034; 0033; 0036.

And IHARA et al disclose a system being  able to stream live contents  and broadcast live concurrently  as disclosed in para. 0120; 0008; 0085.This action is made final.

                                                    Claims Rejections- pre-AIA  35 U.S.C. 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9; 11-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunkel (US.Pub.No.20060236342) et al in view of Needham et al,(US.Pub.No.20030177495) and Mikkelson(US.Pub.No.20060248553) and Ihara(US.Pub.No.20160269310).

Regarding claim 2, Kunkel et al disclose an electronic programme guide (EPG)relating to content items that are broadcast on a scheduled basis, comprising a computer program product implementing a user interface, the user interface being configured to perform operations comprising: outputting to a user within a display area(see fig.4 and fig.6 see fig.4 with interactive program guide for displaying list of available video contents to a user via a display; on user equipment 30 may be a stand alone client or part of an interactive television application, such as an interactive television program guide (IPG),0042-0043;0036;0310);

a selection of available audio/visual content items, the content items being associated with a broadcast schedule (see fig.4 and fig.6; client receives user navigation commands, it moves a highlight region among the selectable elements of the display, 0011; 0170); and

filtering the content items output to the display area in accordance with the selection by the user of one or more of the indicia by the user corresponding to access operations, thereby to display only those content items which match the selected characteristic(application loses focus and requests that the IPG display a Channel Listing screen, filtered to include "audio" channels only, Forward 36 PPV Any The application loses focus and requests that the IPG display a Listings By Time and Channel screen, filtered to display PPV programs only, the IPG display a Channel Listing screen, filtered to include "audio" channels only, 0125;0294-0295; display an IPG Grid Listings screen, with channels filtered by any service attribute supported in IPG filter strings,0137;0141; 0139).

And Kunkel et al disclose a system having a program guide or EPG for allowing users to select  different categories of contents based on their preferences , but silent in how to disclose a plurality of user selectable indicia, each corresponding to a characteristic associated with at least one available content item, one characteristic being an access operation assigned to the content item, the access operation being related to a manner by which a user is able to view and/or listen to the content item, wherein assignable access operations include: streaming a content item that has been previously broadcast on a scheduled basis, downloading a content item that has been previously broadcast on a scheduled basis, and streaming a content item that is currently being broadcast on a scheduled basis; 
 
And Needham et al show in fig.1 and fig.2 a system that provides selectable options to users to download at least contents that were previously broadcast  and the system is able to display different categories of contents in a different color via user as disclosed in para.0018-0023; 0025-0026; 0016-0017; 0012; 0029).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Needham to modify Kunkel by applying the downloading of previously broadcast contents technique of Needham to the EPG of Kunkel resulting in each corresponding to a characteristic associated with at least one available content item, one characteristic being an access operation assigned to the content item, the access operation being related to a manner by which a user is able to view and/or listen to the content item, wherein assignable access operations include: downloading a content item that has been previously broadcast on a scheduled basis for the purpose of allowing users to access missed programs accordingly.

And Mikkelson et al disclose  a system that allows users to select contents that were previously broadcast  and users are able to get access to those content by streaming as disclosed in para.0034; 0033; 0036;0015.

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Mikkelson to modify Kunkel and Needham by applying streaming technique of previously broadcast content of Mikkelson to EPG of Kunkel resulting in streaming a content item that has been previously broadcast on a scheduled basis for the purpose of  allowing users to access missed or past programs via internet.

And IHARA et al disclose a system for providing options to the users to stream live contents as disclosed in para. 0120; 0008; 0085; the streaming server for carrying out a live distribution,0013; 0110.

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of IHARA to modify Kunkel and Needham and Mikkelson by applying live streaming technique of IHARA to EPG or program guide of Kunkel for the purpose of improving the capability of the network.

Regarding claim 3, Kunkel et al disclose, wherein the characteristic can further be selected from the following group of content item characteristics: the date and/or time on which content was broadcast; the date and/or time on which the content will be broadcast; [[the]] a content broadcast channel;  a type of content; and a title of the content(may be scheduled in the VRN screen data based on date and/or day part,0069;0092; scheduling may be by, for example, date and day part or date and time. The VRN screen data for the application may include a pre-defined schedule of specifications to be used for each distinct element,0122;0308; For sports programs, the following subcategories are defined: 26 Football 27 Sports (Misc.) 28 Outdoors 29 Ice Hockey 30 Soccer 31 Documentary 32 News/Talk 33 Motor Sports 34 Basketball 35 Golf 36 Baseball 37 Horse Racing 38 Pro Wrestling 39 Variety 40 History/Biography 41 Extreme Sports 42 Boxing 43 Water Sports 44 Volleyball 45 Winter Sports 46 Tennis 47 Track & Field & Running 48 Olympics 49 Ice Skating,0294).

Regarding claim 4, Kunkel et al did not explicitly disclose wherein the user interface is further configured to output default content items prior to the user selecting a particular characteristic.

However, Needham et al disclose wherein the user interface is further configured to output default content items prior to the user selecting a particular characteristic (see fig.1 and fig.2 for displaying EPG with a list of different categories of contents based on collected information without user inputs; the EPG may collect or otherwise obtain information regarding past, current and future programs. Data collection may be performed as needed by the EPG or based on a periodic schedule. The information collected may comprise information such as title, length, rating, main actors and actresses, category, and so on. At block 22, the EPG may display one or more program listings based on the information collected at block 20. The program listings displayed to the user may include previously broadcast programs (i.e., past programs), currently broadcast programs (i.e., current, in-progress programs) and programs to be broadcast in the future (i.e., future programs), 0023; 0014).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Needham to modify Kunkel and Mikkelson and Ihara by providing user interface with past programs in the program guide for the purpose of allowing users to access missed programs accordingly.

Regarding claim 5, Kunkel et al disclose  wherein the default content items are editorially selected and/or are content items that a broadcaster wishes to promote(Main Video Window element has no special highlight behavior. Selection behavior may be to display an information screen specifically for the VOD program that the current VOD video clip (at the time of selection) is promoting. Alternate selection behavior may be to display a VOD sub-menu containing all of the VOD programs promoted by VOD video clips in the playlist, 0079-0080).

Regarding claim 6, Kunkel et al disclose wherein the user interface is further configured to display content items to the user in graphical format (see fig.6 where contents are displayed in graphical interface; Screen data may further specify the display of graphics, 0008; the user interface 18 may be graphic user interface (GUI) capable of providing one or more of the features listed below. These features allow an operator to create and manage VRN screen data in VRN screen data source 14 for a VRN application, 0310).

Regarding claim 7, Kunkel et al disclose wherein the indicia are in the form of user selectable icons, preferably buttons or tabs (such as an interactive program guide, or IPG), or accessed by a user via buttons from a remote control device, 0010; 0047; 0084; a menu button is displaying a menu button (or other selectable element) in response to a user highlighting an element associated with a program, 0087).

Regarding claim 8, Kunkel et al disclose wherein the user interface is further configured to output a menu of parameters and/or options associated with each characteristic upon the selection of each of the respective indicia by the user; preferably wherein the menu is superimposed over the content items displayed in the display area (such as an interactive program guide, or IPG), or accessed by a user via buttons from a remote control device, 0010; 0062; 0080).

Regarding claim 9, Kunkel et al disclose wherein the user interface is further configured to refine the selection of content items displayed in the display area in dependence on the particular parameters and/or options selected by the user (see fig4 and fig.6; display a specified VOD Sub-Menu screen, 0134).

Regarding claim 11, Kunkel et al disclose wherein the user interface is further configured to display a selection of possible categories, channels and/or titles upon selection of each of a respective category, channel and/or title icon(see fig.4 for displaying different categories of channels; VRN screens may be provided to the user in a VRN channel and/or may be assembled by filling in the cells from analog or digital video broadcast channels or from composite video streams (e.g., MPEG-2) composed of several digital channels,0006; Display an IPG Listings by Title screen,0142 ).

Regarding claim 12, Kunkel et al disclose wherein the user interface is further configured to enable a user to select at least a further characteristic associated with at least one content item, and wherein the filtering means is adapted to output only those content items having both of the selected characteristics(see fig.3 for displaying VOD content based on price info and duration metadata,0081; if the end-user "selects" a highlighted interactive element (e.g., by pressing the "OK" button on a remote control device), the system will display a specific tunable channel, VOD clip, VOD screen, IPG screen, or another interactive media guidance application, based on selection behavior specified for the interactive element in the VRN screen data,0047;0080;0113; any element having criteria for conditional visibility may only be visible to the subscriber if the specified criteria are met,0116; forward 36 PPV Any The application loses focus and requests that the IPG display a Listings By Time and Channel screen, filtered to display PPV programs only,0125; display an IPG Listings by Time and Channel screen, with programs filtered by any service, schedule or program attribute supported in IPG filter strings,0139; 0295).

Regarding claim 13, Kunkel et al disclose wherein the further characteristic is selectable once the user interface has output content items which have already been filtered on the basis of a user’s selection of an initial characteristic(Display an IPG Channel Listings screen, with channels filtered by any service attribute currently supported in IPG filter strings,0145; objects can also include software filters which provide the ability to customize data based on language, terminal characteristics,0211;0232; search filter that defines the channel and program event filtering used to select the listing information to be displayed,0294-0295).

Regarding claim 14, Kunkel et al disclose wherein certain further characteristics are selected by default( VRN screens may be provided to the user in a VRN channel and/or may be assembled by filling in the cells from analog or digital video broadcast channels or from composite video streams (e.g., MPEG-2) composed of several digital channels,0006; 0028;0120;0171; audio track associated with the Main Video Window playlist is audible to the subscriber by default, the Main Video Window cycles continuously through the playlist, which could contain any number of VOD video clips; however, the playlist may contain a small number (a dozen or fewer) that an MSO wishes to promote,0079).

Regarding claim 15, Kunkel et al disclose wherein the user interface is further configured to enable the user to filter the output of content depending on a time slot during which the content was broadcast, and preferably depending on whether the content was broadcast in the morning, afternoon or evening (Changes of the Main Video Window playlist may be scheduled based on date and/or day part, 0080; 0122).

Regarding claim 16, Kunkel et al disclose wherein the user interface is further configured to display a graphical indication representative of the characteristic or each characteristic which has been used to filter the output of content items (see fig.6 for displaying only news channels in graphical interface).

Regarding claim 17, Kunkel et al disclose wherein the user interface is further configured to output content items in the form of a matrix of graphical representations of the content items, and preferably each content item is represented by an image associated with a respective content item (see fig.6 where an image is displayed in each graphical interface).

Regarding claim 18, Kunkel et al disclose wherein the user interface is further configured to display information relating to each content item; preferably wherein the display means is adapted to display information relating to a particular content item when a particular content item is highlighted by a user, and more preferably upon roll-over by a cursor and/or pointer device; and /or preferably wherein the information relates to the status of the content item, and more preferably the amount of time remaining to download and/or play the particular content item(As the VRN client receives user navigation commands, it moves a highlight region among the selectable elements of the display,0011; interactive VRN screen elements, also referred to as VRN buttons, can be highlighted and selected. If the end user navigates to a specific interactive element (e.g., by using the arrow keys on a remote control device), the interactive element will be visually highlighted in some fashion, 0047; 0087; 0112).

Regarding claim 19, Kunkel et al disclose wherein the user interface is further configured to open a content item window in response to the selection of a particular content item by a user; preferably wherein the content item window provides details relating to the content item, and more preferably, information selected from one or more of the items listed in the following group: parental guidance information; accessibility information,  a program summary; and version and/or repeat broadcast information(If a parental control lock has been placed on the Home Page channel, the IPG will display the parental control PIN entry overlay whenever a tune to the Home Page channel is attempted, instead of tuning directly to the Home Page channel,0165;0246).

Regarding claim 20, Kunkel et al disclose wherein the user interface is further configured to enable a user to download a content item (the VRN client may download templates on demand from a server at distribution facility 20, 0174).

Regarding claim 21, Kunkel et al disclose wherein user interface is further configured to output a single graphic representation of a content item corresponding to multiple versions and/or repeat broadcasts of a content item (VRN screen changes may be scheduled by, for example, specifying an activate time and/or a deactivate time, or by specifying version numbers, in the VRN screen data, 0030; VRN VOD program as well as the master chunk version, 0210; 0218).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunkel (US.Pub.No.20060236342) et al in view of Needham et al,(US.Pub.No.20030177495) and Mikkelson(US.Pub.No.20060248553) and Ihara(US.Pub.No.20160269310) and Miura(US.Pat.7188356).

Regarding claim 10, Kunkel and  Needham and Mikkelson and Ihara et al did not explicitly disclose wherein the user interface is further configured to display a calendar window upon selection of an indicia related to a date on which the content was broadcast; preferably wherein the calendar window comprises a range of user selectable dates provided in a graphical format.

However, Miura et al disclose wherein the user interface is further configured to display a calendar window upon selection of an indicia related to a date on which the content was broadcast; preferably wherein the calendar window comprises a range of user selectable dates provided in a graphical format(see fig.5 to fig.7  showing dates on which specific content was broadcast upon selection of a user via user interface ; if the viewer presses down the determination key 88 under the condition of the display shown in FIG. 5, namely, under the condition that the item [Channel Specification Grid Type] 51 is highlighted, the EPG screen 50 of the item "Channel Specification Grid Type" 51 is displayed on the monitor 39, as shown in FIGS. 6A, 6B. The EPG screen of "Channel Specification Grid Type" is the screen which indicates a guide from the past-broadcast programs to the future broadcast programs on one focused channel,col.13; lines 42-51+).

It would have been obvious for any person of ordinary skill in the art at that time the invention was made to incorporate the teachings of Miura to modify Kunkel and Needham and Mikkelson and Ihara by applying a calendar window with a range of user selectable dates in the program guide for the purpose of improving satisfaction of users.

                                                                Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425